 1
 2
 3
 4                       UNITED STATES DISTRICT COURT

 5                     CENTRAL DISTRICT OF CALIFORNIA
 6
   JUAN SANDOVAL and THE FAIR) Case No. 2:19-CV-07470-DSF-RAO
 7 HOUSING FOUNDATION                    )
   INC., a California Non-Profit         ) DISMISSAL OF ACTION WITH
 8 Corporation,                          ) PREJUDICE PURSUANT TO
                                         ) CONSENT DECREE
 9             Plaintiffs,               )
10                                       )
         vs.                             )
11                                       )
   ENTOURAGE PROPERTY                    )
12 MANAGEMENT, INC.                      )
                                         )
13             Defendant.                )
                                         )
14
15       Based on the application and stipulation of the parties, and good cause

16 appearing therefor, this action is hereby dismissed with prejudice, subject to the
17 terms of the consent decree issued by the Court. The Court shall retain jurisdiction
18 for a period of three years, for purposes of enforcement of the consent decree only.
19        IT IS SO ORDERED.

20         Dated: January 7, 2020

21
22
23                                         Honorable Dale S. Fischer
                                           United States District Judge
24
25
26
27
28
